Case 1:19-cv-10506-AT-SLC Document 76-1 Filed 12/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SYDNEY HYMAN,
Case No:
Plaintiff, 19-cv-10506 (AT)(SLC)
~against-

ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,

Defendants,
x

 

[PROPOSED] THIRD AMENDED CIVIL CASE MANAGEMENT
AND SCHEDULING ORDER

Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Second
Amended Civil Case Management Plan and Scheduling Order (the “Plan”) ordered on
July 2, 2020, is hereby modified as follows.

1. All fact discovery is to be completed by Monday, March 29, 2021.

2. Parties must meet-and-confer to set a schedule for expert disclosures
and deposition by Monday, April 12, 2021.

3, All expert discovery is to be completed by Monday, May 17, 2021.

4. Pre-motion letter(s) on motions for summary judgment are due by
Monday, June 7, 2021.

5. The following interim deadlines may be extended by the written consent
of all parties without application to the Court, provided that all fact and expert
discovery is completed by the date set forth in the paragraphs above:

A. Depositions to be completed by Thursday, February 18, 2021.
Case 1:19-cv-10506-AT-SLC Document 76-1 Filed 12/04/20 Page 2 of 2

B. Requests to Admit to be served by Thursday, March 4, 2021.

Date:

 

IT 1S SO ORDERED.

 

Honorable Sarah L. Cave
United States Magistrate Judge
